     Case 2:19-cv-00190-CAS-JPR Document 1 Filed 01/09/19 Page 1 of 6 Page ID #:1



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
6    Asset Forfeiture Section
          Federal Courthouse, 14th Floor
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
9         E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                  WESTERN DIVISION

15   UNITED STATES OF AMERICA,                No. 2:18-CV-00190

16              Plaintiff,                    VERIFIED COMPLAINT FOR FORFEITURE

17                   v.                       21 U.S.C. § 881(a)(6)

18   $23,100.00 IN U.S. CURRENCY,             [DEA]
19              Defendant.

20

21

22        Plaintiff United States of America brings this claim against

23   defendant $23,100.00 in U.S. Currency, and alleges as follows:

24                              JURISDICTION AND VENUE

25        1.    Plaintiff United States of America brings this in rem

26   forfeiture action pursuant to 21 U.S.C. § 881(a)(6).

27        2.    This Court has jurisdiction over the matter pursuant to

28   28 U.S.C. §§ 1345 and 1355.
     Case 2:19-cv-00190-CAS-JPR Document 1 Filed 01/09/19 Page 2 of 6 Page ID #:2



 1        3.      Venue lies in this district pursuant to 28 U.S.C.

 2   § 1395(b).

 3                               PERSONS AND ENTITIES

 4        4.      The plaintiff in this action is the United States of

 5   America.

 6        5.      The defendant in this action is $23,100.00 in U.S. Currency

 7   (the “defendant currency”) seized by law enforcement officers during

 8   a traffic stop conducted on July 18, 2018 in San Gabriel, California

 9   near the intersection of San Gabriel Boulevard and East Fairview

10   Avenue of a 2017 Ford Mustang driven by Weipeng Yan.

11        6.      The defendant currency is currently in the custody of the

12   United States Marshals Service in this District, where it will remain

13   subject to this Court’s jurisdiction during the pendency of this

14   action.

15        7.      The interests of Weipeng Yan, Hongwu Zhan and Meiyan Chen

16   may be adversely affected by these proceedings.

17                           FACTS SUPPORTING FORFEITURE

18        8.      As a result of a drug trafficking investigation, law

19   enforcement officers conducted surveillance at Chen’s residence on

20   July 18, 2018, and observed the following events.          At approximately

21   8:20 p.m., someone traveling in a Chevrolet Malibu arrived at and

22   parked across the street from Chen’s residence.          An unknown male

23   exited from the vehicle’s passenger seat carrying in his hand a large

24   white weighted grocery bag and walked toward a male, whom officers

25   later identified as Zhan, who was standing in the Chen residence’s

26   driveway and appeared as if he (Zhan) were waiting for someone.

27   After Zhan and the male met, the male walked back to the Malibu

28   without the large white bag and drove away, while Zhan carried into


                                             2
     Case 2:19-cv-00190-CAS-JPR Document 1 Filed 01/09/19 Page 3 of 6 Page ID #:3



 1   the Chen residence the white grocery back given to Zhan by the male.

 2   Moments later, Zhan exited the residence without the bag, and looked

 3   in all directions as if he was checking for the presence of law

 4   enforcement.

 5           9.    Zhan then paced up and down on the sidewalk in front of the

 6   Chen residence, and at this point was carrying the large white bag.

 7   Moments later, a woman whom officers later identified as Zhan’s wife

 8   Chen, exited the residence and joined Zhan on the sidewalk.            Within

 9   five minutes after the male had left in the Malibu, someone traveling

10   in a Ford Mustang pulled up to the Chen residence and parked near

11   Zhan.    A male, whom officers later identified as Yan, exited the

12   vehicle and met with Zhan and Chen in the driveway.          Zhan handed Yan

13   the weighted white plastic grocery bag and Yan then returned to the

14   Mustang with the bag and drove away.

15           10.   Officers initiated a traffic stop of Yan’s Mustang at the

16   intersection of Las Tunas and San Gabriel Boulevard, after Yan

17   committed California Vehicle Code violations.         Yan stopped his

18   vehicle at the intersection of San Gabriel Boulevard and East

19   Fairview Avenue.

20           11.   During the traffic stop, Yan provided officers with Oregon

21   and California driver licenses.       When officers looked inside the

22   vehicle, they saw a white plastic bag under the driver seat of the

23   Mustang.      Upon examining the plastic bag’s contents, officers saw

24   bundled, rubber-banded currency (i.e., the defendant currency, which

25   totals $23,100.00). Bundling and rubber-banding of currency is

26   indicative of narcotic trafficking.

27           12.   When officers asked Yan about the money that officers had

28   found, Yan estimated that it totaled about $1,000.00, and claimed it


                                             3
     Case 2:19-cv-00190-CAS-JPR Document 1 Filed 01/09/19 Page 4 of 6 Page ID #:4



 1   represented profits from selling shoes.        However, Yan was unable to

 2   provide officers with any documentation to support his assertion.              In

 3   addition, Yan told officers that he (Yan) had received the funds from

 4   a friend near the Chen residence address (a location where officers

 5   had seen Yan receive the white plastic bag).         Officers at the traffic

 6   stop then conveyed this and other information to officers conducting

 7   surveillance at Chen’s residence.

 8        13.   Officers around this time saw Zhan and Chen walking down

 9   the driveway of the Chen residence.         When officers spoke with Chen,

10   Chen told officers that she sold shoes for Yan and had given him cash

11   for money that she (Chen) owed Yan.

12        14.   In addition, officers also returned to the Chen residence

13   with Yan, and again spoke with Yan about the seized funds.            In

14   response to officers’ inquiries, Yan provided various accounts of how

15   much money was in the car, how he had obtained the money and to whom

16   the funds belonged.     However, and as mentioned above, although Yan

17   had originally told officers the bag contained just $1,000.00, the

18   defendant currency totaled $23,100.00.        In addition to the fact that

19   narcotic couriers often do not know how much money they are carrying,

20   the defendant currency bore additional narcotic trafficking indicia

21   in that it was in the following denominations that are consistent

22   with narcotic trafficking:      103 one-hundred dollar bills, 36 fifty-

23   dollar bills and 550 twenty-dollar bills. are given to transport.

24        15.   In the administrative forfeiture proceedings that often

25   precede the filing of a judicial civil forfeiture complaint, Chen

26   submitted a claim to the Drug Enforcement Administration for the

27   defendant currency, in which she again contradicted the statements

28   she made to officers during their earlier discussions.           In the


                                             4
     Case 2:19-cv-00190-CAS-JPR Document 1 Filed 01/09/19 Page 5 of 6 Page ID #:5



 1   administrative claim, Chen asserted that the funds constituted

 2   savings generated by Chen and her husband.

 3        16.   Based on the above, plaintiff alleges that the defendant

 4   currency represents or is traceable to proceeds of illegal narcotic

 5   trafficking or was intended to be used in one or more exchanges for a

 6   controlled substance or listed chemical, in violation of 21 U.S.C.

 7   § 841 et seq.    The defendant currency is therefore subject to

 8   forfeiture pursuant to 21 U.S.C. § 881(a)(6).

 9        WHEREFORE, plaintiff United States of America prays:

10        (a)   that due process issue to enforce the forfeiture of the

11   defendant currency;

12        (b)   that due notice be given to all interested parties to

13   appear and show cause why forfeiture should not be decreed;

14        (c)   that this Court decree forfeiture of the defendant currency

15   to the United States of America for disposition according to law; and

16        (d)   for such other and further relief as this Court may deem

17   just and proper, together with the costs and disbursements of this

18   action.

19    DATED: January 9, 2019              NICOLA T. HANNA
                                          United States Attorney
20                                        LAWRENCE S. MIDDLETON
                                          Assistant United States Attorney
21                                        Chief, Criminal Division
                                          STEVEN R. WELK
22                                        Assistant United States Attorney
                                          Chief, Asset Forfeiture Division
23

24                                          /s/ Brent A. Whittlesey___
                                          BRENT A. WHITTLESEY
25                                        Assistant United States Attorney
                                          Asset Forfeiture Section
26
                                          Attorneys for Plaintiff
27                                        UNITED STATES OF AMERICA

28


                                             5
Case 2:19-cv-00190-CAS-JPR Document 1 Filed 01/09/19 Page 6 of 6 Page ID #:6
